DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2-18-2021 have been fully considered but they are not persuasive.            The rejection of claims remains provisionally rejected on the ground of nonstatutory double patenting rejections cited below because no terminal disclaimers have been filed.
Applicant’s arguments with respect to claim(s) 1-3, 5-15 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Applicant’s election of a lithium battery comprising a cathode, an anode comprising a silicon-based compound SiOx (not cited in claim 19) AND a carbonaceous compound and an electrolyte comprising LiPF6 in EC/EMC/DEC and a bicyclic sulfate based compound comprising specifically Formula 6 cited in claim 10 where in Formula nd lithium salt in the reply filed on 9-11-2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4, 16-17 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9-11-2020.
Newly submitted claim 24 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:            Claim 24 claims that Formula 1 can be a substituted C1-C5 alkylene group which is substituted which encompasses withdrawn claim 4. The elected electrolyte comprises a bicyclic sulfate based compound comprising specifically Formula 6 cited in claim 10 where in Formula 1, A1=A2=A3=A4=CH2 which is a unsubstituted C1 alkylene group.
           Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 24 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0359196).            Kim et al. teaches on page 1, [0013-0017], a battery comprising a lithium salt, a non-aqueous organic solvent and a cyclic sulfate compound represented by Chemical Formula 1 and teaches on page 2, [0021], that the cyclic sulfate compounds represented by Chemical Formula 1 may be represented by Chemical Formula 2 [teaching claimed Formula 6 cited in claim 10].  Kim et al. teaches on page 3, [0034], that the cyclic sulfate compound represented by Chemical Formula 1 may be contained at a content of 0.1-5.0 weight percent based on a total weight of the electrolyte.   Kim et al. teaches on page 3, [0036-0038], that the electrolyte may further contain one or 2 or more additives such as carbonate-based compound substituted with fluorine such as FEC, etc. can be present in an amount of 0.1-5 weight percent based on a total weight of the electrolyte.  Kim et al. teaches on page 3, [0039], that the nonaqueous organic solvent may be ethylene carbonate, propylene carbonate, ethyl methyl carbonate, diethyl carbonate, etc. teaches on page 4, [0041-0042], that the lithium salt may be 1 or 2 or more selected from LiPF6, LiBF4, etc. and at a concentration of 0.1-2.0 M. Kim et al. teaches on page 8, [0095], that the anode can comprise a carbon material, a lithium . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
Claims 1-3 and 5-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 and 12-14 of copending Application No. 15/422,873 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 15/422,873 claims in claim 17, a lithium battery comprising a cathode, an anode and an organic electrolyte solution is claimed in claim 1, claiming an organic electrolyte solution comprising a 1st lithium salt; an organic solvent and a bicyclic sulfate based compound represented by Formula 1 or Formula 16 in an amount of 0.01-10 weight percent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3 and 5-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/135,349 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/135,349 claims a lithium battery comprising a cathode comprising a layered lithium nickel containing transition metal oxide (claim 19), an anode comprising artificial graphite and natural graphite and an organic electrolyte comprising an organic electrolyte solution comprising a 1st lithium salt and a 2nd lithium salt (claim 16); an organic solvent and a bicyclic sulfate based compound represented by Formula 1. 

Claims 1-3 and 5-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/135,420 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/135,420 claims a lithium battery comprising a cathode comprising a carbonaceous nanostructure and a layered lithium nickel containing transition metal oxide (claims 23-25), an anode and an organic electrolyte comprising an organic electrolyte solution comprising a 1st lithium salt; an organic solvent and a bicyclic sulfate based compound represented by Formula 1.            This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3 and 5-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/135,301 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/135,301 claims in claim 1, a lithium battery comprising a cathode comprising a layered lithium nickel containing transition metal oxide, an anode and an organic electrolyte comprising an organic electrolyte solution comprising a 1st lithium salt; an organic solvent and a bicyclic sulfate based compound represented by Formula 1.


Claims 1-3 and 5-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/135,342 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/135,342 claims a lithium battery comprising a cathode comprising a layered lithium nickel containing transition metal oxide, an anode and an organic electrolyte comprising an organic electrolyte solution comprising a 1st lithium salt and a 2nd lithium salt; an organic solvent and a bicyclic sulfate based compound represented by Formula 1. Application No. 16/135,301 claims in claim 17, that the electrolyte further comprises a third lithium salt.
           This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 and 5-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/135,371 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/135,371 claims a lithium battery comprising a cathode comprising a layered lithium nickel containing transition metal oxide (claim 22), an anode and an organic electrolyte comprising an organic electrolyte solution comprising a 1st lithium salt and a 2nd lithium salt (claim 16); an organic solvent; an oligomer compound and a bicyclic sulfate based compound .            This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3 and 5-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/135,395 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/135,395 claims a lithium battery comprising a cathode comprising a layered lithium nickel containing transition metal oxide (claim 19), an anode and an organic electrolyte comprising an organic electrolyte solution comprising a 1st lithium salt and a 2nd lithium salt comprising LiCF3SO3, etc.; an organic solvent and a bicyclic sulfate based compound represented by Formula 1. Application No. 16/135,395 claims in claim 16, that the electrolyte further comprises a third lithium salt.
           This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727